Exhibit 10.4

 

 

Summary of Compensation Arrangements with Executive Officers
2011 Fiscal Year

 

Electro-Sensors, Inc. (the “Company”) currently does not have written employment
agreements with its executive officers, who serve as “at-will” employees
pursuant to oral arrangements with the Company. For the 2011 fiscal year, the
Company’s executive officers were entitled to the base salaries set forth below.

 

 

Executive Officer and Title 2011 Annual Base Salary Bradley D. Slye
Chairman, President, CEO and CFO $176,000

 

 

 

 

 

 



37

